DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 11, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murrell (US 2016/0004193).


Regarding Claim 1, Murrell teaches a system (Paragraph 5) comprising:
one or more processors (Paragraph 46, wherein there are controllers); and
memory storing instructions that, when executed by the one or more processors (Paragraph 28, wherein there are computer programs), cause the system to perform:
obtaining a training dataset (Paragraph 67, wherein the training data is used to determine that operation of the device), the training dataset comprising sheet passage interval information associated with conveyance of a plurality of sheets in a sheet conveyance path of a training sheet processing apparatus, at least a portion of the sheets of the plurality of sheets having a known sheet classification of a set of sheet classifications (Paragraphs 40 and 41, wherein the data associated with the sheet includes process speed in pages per minute. This would associate the speed of the sheet, paragraphs 34 and 35);
obtaining sheet timing data associated with the classifying, the sheet timing data comprising sheet passage interval information associated with conveyance of a predetermined number of sheets in a sheet conveyance path of a deployed sheet processing apparatus (Paragraphs 40 and 41, wherein the data associated with the sheet includes process speed in pages per minute. This would associate the speed of the sheet, paragraphs 34 and 35, wherein this would include the timing interval data);
classifying, using a machine learning model, the training dataset and the sheet timing data, for an interval window of a plurality of different interval windows, the predetermined number of sheets in the sheet conveyance path of the deployed sheet processing apparatus as a particular classification of the set of sheet classifications (Paragraph 67, wherein the sheet is determined and the properties are classified accordingly); and
adjusting, based on the classifying, one or more operational parameters of the deployed sheet processing apparatus (Paragraph 67, wherein the operational parameters are adjusted based on the properties detected).

Regarding Claim 2, Murrell further teaches wherein the system comprises a portion of the deployed sheet processing apparatus (Paragraph 62, wherein there is a media feed system).

Regarding Claim 4, Murrell further teaches wherein the one or more operational parameters of the deployed sheet processing apparatus include any of image quality and toner usage (Paragraph 8 and Paragraph 46, wherein image quality and toner usage is taken into account).

Regarding Claim 8, Murrell further teaches wherein the instructions further cause the system to perform:
receiving an actual sheet classification for a particular interval window of the plurality of different interval windows (Paragraph 58, wherein the sheet is determined);
comparing the actual sheet classification with the particular classification associated with the particular interval window of the plurality of different interval windows (Paragraph 58, wherein it is determined based on the sensor data and known data); and
determining, based on the comparison, an accuracy of the classifying (Paragraph 58, wherein it is determined how accurate the classification may be).

Regarding Claim 9, Murrell further teaches wherein the instructions further cause the system to perform iteratively modifying any of a type or number of inputs to the machine learning model until a threshold accuracy level is achieved (Paragraph 58 and 59, wherein variables can be changed to determine the sheet type).

Regarding Claim 11, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 13, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 17, the limitations are similar to those treated in and are met by the references as discussed in claim 8 above.

Regarding Claim 18, the limitations are similar to those treated in and are met by the references as discussed in claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5-7, 10, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murrell (US 2016/0004193) in view of ordinary skill in the art.

Regarding Claim 3, Murrell does not teach wherein the system comprises at least a portion of a server system coupled over a communication network to the deployed sheet processing apparatus.
Official notice is taken that it would have been obvious to one of ordinary skill in the art to have a system with a server. The server would serve the purpose of storing large amounts of data. It is known that training data can grow into a sizer that would be unmanageable for smaller memory, such as those found in MFPs. There would be a need to store this data offsite, at a server. A server is a known device that can be used to store training data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Murrell with a server to store training data on a server to allow for more data to be stored and used.

Regarding Claim 5, Murrell does not directly teach wherein the instructions further cause the system to perform:
obtaining additional training data associated with the deployed sheet processing apparatus;
switching the classifying from using the training dataset to using second training data, the second training data being based on the additional training data; and
classifying, using the machine learning model and the second training data, for each interval window of a second plurality of different second interval windows, a second predetermined number of sheets in the sheet conveyance path of the deployed sheet processing apparatus as a second classification of a second set of sheet classifications.
	Murrell however does teach in paragraph 67 that each time for the device when a sheet is to be processed.
	Official notice is taken that it would have bene obvious to one of ordinary skill in the art to have additional training data be given upon each iteration of the training data.
This would require updating the training data of the imaging device each time there is an update that is needed to be made or one is given to the training data to ensure that the training data provided to the device is accurate and up to date. This would require re-obtaining new training data when necessary.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Murrell with the teachings of a second set of training data to ensure that up to date and the most accurate training data is used.

Regarding Claim 6, Murrell does not teach wherein the switching is performed after obtaining a threshold amount of the sheet timing data.
Murrell however does teach in paragraph 67 that each time for the device when a sheet is to be processed.
	Official notice is taken that it would have bene obvious to one of ordinary skill in the art to have additional training data be given upon each iteration of the training data.
This would require updating the training data of the imaging device each time there is an update that is needed to be made or one is given to the training data to ensure that the training data provided to the device is accurate and up to date. This would require re-obtaining new training data when necessary. A requirement for obtaining new data could be an amount of new data or a length of time since an update has occurred.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Murrell with the teachings of a second set of training data to ensure that up to date and the most accurate training data is used.

Regarding Claim 7, Murrell does not teach wherein the second set of sheet classifications includes at least a portion of the set of sheet classifications and at least one additional sheet classification received by the deployed sheet processing apparatus.
Murrell however does teach in paragraph 67 that each time for the device when a sheet is to be processed.
	Official notice is taken that it would have bene obvious to one of ordinary skill in the art to have additional training data be given upon each iteration of the training data.
This would require updating the training data of the imaging device each time there is an update that is needed to be made or one is given to the training data to ensure that the training data provided to the device is accurate and up to date. This would require re-obtaining new training data when necessary.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Murrell with the teachings of a second set of training data to ensure that up to date and the most accurate training data is used.

Regarding Claim 10, Murrell does not teach wherein the instructions further cause the system to perform:
obtaining additional training data associated with the deployed sheet processing apparatus;
generating second training data based on the additional training data; and
classifying, using the machine learning model, the second training data and the training dataset, for each interval window of a second plurality of different second interval windows, a second predetermined number of sheets in the sheet conveyance path of the deployed sheet processing apparatus as a second classification of a second set of sheet classifications.
Murrell however does teach in paragraph 67 that each time for the device when a sheet is to be processed.
	Official notice is taken that it would have bene obvious to one of ordinary skill in the art to have additional training data be given upon each iteration of the training data.
This would require updating the training data of the imaging device each time there is an update that is needed to be made or one is given to the training data to ensure that the training data provided to the device is accurate and up to date. This would require re-obtaining new training data when necessary.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Murrell with the teachings of a second set of training data to ensure that up to date and the most accurate training data is used.

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 14, the limitations are similar to those treated in and are met by the references as discussed in claim 5 above.

Regarding Claim 15, the limitations are similar to those treated in and are met by the references as discussed in claim 6 above.

Regarding Claim 16, the limitations are similar to those treated in and are met by the references as discussed in claim 7 above.

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited references of B, G, and H are directed towards machine learning in use with MFPs. The additional cited references of A, C, E, and F are directed towards printing based on sheet type properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699